Citation Nr: 9913943	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.  

2.  Entitlement to service connection for bilateral foot 
disabilities.  

3.  Entitlement to a compensable evaluation for shin splints 
of the left lower extremity.  

4.  Entitlement to compensable evaluation for shin splints of 
the right lower extremity.  

5.  Entitlement to compensable evaluation for the residuals 
of a fracture to the left great toe.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from February 1990 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current bilateral knee disability, and disease or injury 
during the veteran's active service, including the service 
connected bilateral shin splints.

2.  There is no competent medical evidence of a nexus between 
any current bilateral foot disability, and disease or injury 
during the veteran's active service, including the service 
connected bilateral shin splints.

3.  The veteran's service-connected residuals of a fracture 
of the left great toe is manifested by subjective complaints 
of pain, and limitation of motion; there is no functional 
loss due to limitation of motion, pain, instability, 
deformity, or weakness.

4.  Shin splints of the left lower extremity are manifested 
by pain and no objective evidence of ankle or knee impairment 
or functional limitation.

5.  Shin splints of the right lower extremity are manifested 
by pain and no objective evidence of ankle or knee impairment 
or functional limitation.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a bilateral foot 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  A compensable evaluation for residuals of a fracture of 
the left great toe is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (1998).

4.  A compensable evaluation for shin splints of the left 
lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5262 
(1998).

5.  A compensable evaluation for shin splints of the right 
lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5262 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 
1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran contends that she experiences both bilateral foot 
and knee disabilities as a result of her already service-
connected bilateral shin splints, and that she injured her 
knees initially during basic training.  The veteran's problem 
with presenting well-grounded claims for service connection 
for bilateral foot and knee disabilities arises with the 
third element, which is competent medical evidence of a 
nexus. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - private 
medical records dated in December 1993 relate that the 
veteran reported to her private physician that she injured 
her right knee while operating machinery at her place of 
employment.  The diagnosis was internal derangement of the 
right knee.  At that this clinical appointment, she discussed 
the possibility of arthroscopic knee surgery.  Notably, 
surgical notes dated later that month, show that she 
underwent arthroscopic debridement of the left knee.  The 
diagnosis was internal derangement of the left knee.  
Although it is not clear if indeed the two diagnoses are 
referring to separate left and right knee disabilities, for 
the purposes of well groundedness, this minimally satisfies 
the requirement for a bilateral knee disability.  Moreover, a 
June 1996 VA prosthetic consultation sheet referred to 
bilateral patellofemoral syndrome. 

In regard to the bilateral foot disability, VA outpatient 
records dated in April 1992 show that the veteran presented 
complaints of pain at the first metatarsophalangeal (MTP) 
joint of the left foot.  The diagnosis was left sesamoiditis.  
In April 1996, VA records show that she complained of pain at 
the first metacarpophalangeal joint (MPJ).  The diagnosis was 
sesamoiditis.  A June 1996 VA prosthetic consultation sheet 
referred to bilateral moderate planovalgus.  VA outpatient 
podiatry records dated in July 1996 show that the veteran 
complained of pain in both feet.  The prior April 1996 VA 
diagnosis of sesamoiditis was noted and the veteran was 
scheduled for a future appointment.  These diagnoses satisfy 
the requirement for the first element of Caluza.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records indicate that she received treatment 
on several occasions for bilateral shin splints.  A rating 
decision in January 1992 granted service connection for 
bilateral shin splints.  In this instance, the service-
connected bilateral shin splint disabilities would satisfy 
the second element of the Caluza analysis in terms of 
determining whether a claim for secondary service connection 
is well grounded.

In regard to the bilateral knee disability, in a statement 
received in December 1996, the veteran also claims that she 
injured her knees in basic training.  However, her service 
medical records do not include any references to either 
complaints or diagnoses concerning a knee injury.  I also 
considered the fact that there are no complaints regarding 
the knees until the December 1993 private medical records 
(showing treatment for an unrelated work accident), over 2 
years after the service discharge.  Cf. Mense v. Derwinski, 1 
Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  
Nonetheless, for the purpose of a well-grounded claim, the 
veteran's statements concerning her injury and symptoms in 
service may be sufficient evidence of the second Caluza 
element, even though no knee disability was shown during 
service.

The veteran's claims must fail, however, as she does not meet 
the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service, including the service-connected 
disabilities.  Although she claims that the bilateral knee 
and foot disabilities are either a result of an inservice 
injury or secondary to her service connected disabilities, 
her statements are not competent evidence to establish the 
etiology of her current disabilities.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran reported at her July 1996 personal hearing, as 
well as in written statements, that a VA physician indicated 
that her bilateral shin splints and knee problems were caused 
by "poor foot structure."  A review of the VA medical 
records gathered from that source does not reflect any 
comments regarding the etiology of either her knee or foot 
disabilities.  Moreover, the Court in a similar factual 
scenario indicated that "hearsay medical evidence, 
transmitted by layperson, cannot be sufficient to render a 
claim well grounded."  See Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  Finally, the Board notes that the 
physician's statement, as reported by the veteran, does not 
indicate that a service-connected disability caused 
additional disability.  Rather, the statement is that the 
non-service-connected "poor foot structure" - not the 
service-connected fracture of the toe -- has an impact on 
problems with the shins and knees.  As such, the claims are 
not well grounded, and entitlement to service connection for 
bilateral knee and foot disabilities, on a direct or 
secondary basis, is not warranted.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons her 
claims had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
her claims well grounded. 

II.  Increased Ratings

The veteran has presented well-grounded claims for increased 
disability evaluations for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a); cf. Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where veteran asserted 
that his condition had worsened since the last time his claim 
for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
She contends that residuals of a fracture of the left great 
toe and bilateral shin splints are manifested by chronic 
pain, which severely limits her activity and thus entitles 
her to an increased rating.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation should be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

In this case, service connection was granted for residuals of 
shin splints of the right leg and of the left leg, and for 
residuals of fracture of the left great toe by a rating 
decision in January 1992.  Noncompensable ratings were 
assigned for each of the thee disabilities, effective from 
March 1991.  The noncompensable evaluations have remained in 
effect.  In September 1995, however, a 10 percent rating was 
assigned, effective from July 1995, for the multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities of such 
character as clearly to interfere with normal employability, 
even though none of the disabilities may be of compensable 
degree under the 1945 Schedule for Rating Disabilities the 
rating agency is authorized to apply a 10-percent rating, but 
not in combination with any other rating. 38 C.F.R. § 3.324 
(1998).  

A.  Left Great Toe

Service medical records show that, in January 1991, the 
veteran complained of left foot pain for the previous 3 
weeks.  She denied any direct injury to the foot.  There was 
pain with aggressive palpation of the distal aspect of the 
proximal phalanx.  X-ray studies revealed a healing fracture 
of the distal phalanx.  On initial post service VA 
examination in April 1991, the left great toe was not 
deformed and there were no abnormalities noted by physical 
examination or by x-ray.  There was normal range of motion.  
Based on inservice treatment, a January 1992 rating decision 
granted service connection and assigned a noncompensable 
evaluation.

Diagnostic Code 5284 pertains to foot injuries.  A rating of 
10 percent is assigned for disabilities of the feet that are 
moderate.  To warrant a 20 percent evaluation, the next 
higher level of rating, it is required that there be evidence 
showing that the disability is moderately severe.  A showing 
of severe disability warrants a 30 percent rating. It is 
clear from the VA treatment and examination of the veteran's 
foot, that moderate disability of the left toe is not 
demonstrated.

The veteran's primary complaint, as can be seen in the VA 
examination reports, is that her left toe aches after 
prolonged standing or walking.  At the VA examination in 
August 1995, the veteran stated that she experienced soreness 
of the left great toe especially when she walked about. 

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, whether 
the veteran experiences any pain on motion, incoordination, 
weakened movement, excess fatigability, or any of the other 
factors articulated in 38 C.F.R. § 4.45.  These include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
impaired ability to execute skilled movements smoothly; and 
swelling, deformity or atrophy of disuse.  If the veteran 
experiences any of these factors, the Board is to discuss 
whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1998). 

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to her left great toe.  At the August 1995 VA examination, 
the left great toe appeared normal and there was normal 
mobility.  An X-ray of the left foot reflected  no 
significant bone or joint abnormalities, particularly at the 
great toe.  The soft tissue structures were normal.  Although 
the veteran reported that she experienced swelling, the 
medical evidence does not confirm this. 

The record does not reflect that the veteran has alleged or 
shown impaired ability to execute skilled movements smoothly, 
deformity, or atrophy of disuse.  It has not been shown that 
the veteran's disability interferes with her gait or her 
ability to stand and squat.  Moreover, radiological findings 
disclosed that the soft tissues and bony structures of the 
left great toe appeared intact and normal. 

While the veteran has reported severe residuals, examination 
has not revealed edema, swelling, acute heat, effusion or 
other physical findings indicative of moderate residuals. 

The appellant is competent to report her symptoms. At the 
July 1996 personal hearing, the appellant testified that she 
experienced pain and swelling in her legs every day.  She 
stated that she was a student, which required standing and 
walking throughout the day.  Although she reported constant 
and substantial pain, her testimony is not supported by the 
medical evidence, and does not serve to warrant a separate, 
compensable evaluation for her great toe.  Mere subjective 
complaints of toe pain without pathology or objective 
evidence of the presence of pain does not warrant a 
compensable evaluation.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  As 
residual physical findings are not shown, even with 
consideration of 38 C.F.R. §§ 4.7 and 4.40 (1998), a 
separate, compensable evaluation for disability associated 
with the left great toe is not warranted.

As noted above, VA outpatient records reflect that the 
veteran reported left forefoot pain along the MTP joint in 
February and April 1992, as well as, MPJ pain in April 1996.  
The diagnostic assessments were sesamoiditis.  However, as 
referred to above, it has not been shown by medical evidence 
that this is related to her service connected left toe 
fracture.

B.  Shin Splints

Service medical records relate that in June 1990, the veteran 
complained of calf muscle pain.  The initial diagnosis was 
overuse syndrome.  Later that month, tenderness of the tibia 
was reported.  She continued to received treatment for shin 
splints throughout service.  Based on inservice treatment and 
VA examination, the January 1992 rating decision granted 
service for bilateral shin splints at a noncompensable rate.

When there is malunion of the tibia and fibula, with slight 
knee or ankle disability, a 10 percent evaluation is 
assignable; with moderate knee or ankle disability, a 20 
percent evaluation is assignable; or with marked knee or 
ankle disability, a 30 percent evaluation is assignable.  38 
C.F.R. Part 4, Diagnostic Code 5262.  When there is nonunion 
of the tibia and fibula with loose motion and requiring a 
brace, a 40 percent evaluation is assignable. Ibid.  

After having reviewed the evidence, the Board concludes that 
the actual objective findings do not support a finding that 
the bilateral shin splints result in disability such that the 
assignment of a separate, compensable evaluation for each leg 
is warranted.  The evidence has not shown that there is 
malunion of the tibia and fibula to warrant a compensable 
evaluation.  The medical evidence of record has not shown 
that the appellant's lower extremities have had swelling.  
The appellant has not been shown to walk with an abnormal 
gait.  X-rays have not shown evidence of a current fracture, 
malunion, or nonunion.  The VA physician, in August 1995, 
made a specific finding that there was no objective evidence 
of impairment both clinically and radiographically. 

In reaching the conclusion that the record does not support 
the assignment of separate, compensable ratings for the 
service-connected disabilities, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The appellant reported at the personal hearing that 
she had particular problems with her shin splints when she 
had to walk too fast or for prolonged periods of time.  In 
fact, she reported that she had to quit a class because of 
problems walking to a different classroom building within the 
allotted time.  However, although she has complained of leg 
pain, there is no reliable indication of knee or ankle 
limitation of motion, pain, weakness, excess fatigability, or 
other functional impairment of a joint.  In fact, there is no 
indication of any joint involvement.  

As referred to above, mere shin pain without periarticular 
pathology, malunion, nonunion, or knee or ankle impairment 
does not warrant a compensable evaluation.  Thus, the Board 
has determined that compensable evaluations for bilateral 
shin splints are not warranted. 

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disabilities 
produce such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation for the 
disabilities at issue, but the required manifestations have 
not been demonstrated in this case.  Moreover, the aggregate 
effect of the three service-connected disabilities has been 
accounted for by the assignment of a 10 percent rating under 
38 C.F.R. § 3.324.  

In regards to industrial impairment, the veteran reported at 
her personal hearing that she was no longer employed, and was 
currently enrolled as a student.  Significantly, however, the 
record does not show that she stopped working due to the 
service-connected disabilities discussed above, or that they 
markedly interfered with her work.  For instance, the veteran 
has not produced any documents from her former employer to 
this effect.  She submitted a copy of an appeal from the 
Arkansas Employment Security Department that denied her 
benefits.  Importantly, this report only shows that she was 
denied benefits due to the fact that she quit her job on 2 
days notice, claiming that disability of her feet and legs 
prevented her from standing for long periods of time.  It was 
noted that the employer allowed for assignment of another job 
consistent with the disability, but that the veteran did not 
apply for reassignment or present a doctor's opinion that she 
was disabled. 

Moreover, a review of the claims file does not show that these 
service-connected disabilities required hospitalization during 
the period in question.  In fact, the record does not indicate 
that her disabilities have required hospitalization or 
extensive treatment since service discharge.  Although she 
complains of a pain with limitation of motion, the ratings in 
effect adequately considers these manifestations.  Neither the 
veteran's statements nor the medical records indicate that the 
disabilities discussed above warrant the assignment of an 
extraschedular evaluation.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.

Entitlement to a compensable evaluation for the residuals of 
a fracture of the left great toe is denied.

Entitlement to a compensable evaluation for left shin splints 
is denied.

Entitlement to a compensable evaluation for right shin 
splints is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

